Citation Nr: 0924745	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  02-00 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1972 and from June 1979 to December 1991.  He also served on 
active duty from March 1972 to June 1979, except for an 
unspecified 20 months of inactive service during that period.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  This claim was previously remanded by 
the Board in March 2005 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for posttraumatic stress disorder (PTSD).  
However, insufficient efforts have been made to verify the 
Veteran's alleged in-service stressors.  As such, this claim 
is not ready for appellate review.  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In a letter dated August 2008, the JSRRC coordinator made a 
formal finding that there was a lack of information required 
to corroborate the Veteran's alleged stressors.  A May 2008 
letter sent to the Veteran informed him that an approximate 
time range of 2 months was needed to research the Veteran's 
stressors.  This letter noted that the Veteran's statement 
received in February 2008 did not provide VA with 
sufficiently detailed information.  

However, the May 2008 letter made no mention of the Veteran's 
subsequent statement regarding his alleged in-service 
stressor.  Specifically, VA received a statement from the 
Veteran in April 2008 providing VA with the location and 
nature of his alleged in-service stressors.  The Veteran also 
narrowed down the time of the incident to June 1991.  The 
August 2008 JSRRC report makes no mention of the Veteran's 
April 2008 statement.  Therefore, it does not appear that 
this evidence was considered when denying the Veteran's 
claim.  

The Veteran's claim must be remanded.  The Veteran's claim 
has been denied for a failure to supply VA with sufficiently 
detailed information regarding his alleged in-service 
stressors.  However, the record contains a much more detailed 
statement from the Veteran that does not appear to have been 
considered.  An additional attempt to verify the Veteran's 
alleged in-service stressors must be made.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should contact the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Services 
Center for Unit Records Research (CURR)) 
to verify the claimed stressor, i.e., 
whether there was an incident involving 
exploding ammunition in June 1991 at Camp 
Doha, Kuwait that resulted in the death of 
three soldiers, and if so, whether the 
Veteran was present at this time.  
Specific reference should be made to the 
Veteran's April 2008 statement regarding 
his in-service stressors.  

A copy of the Veteran's service personnel 
records showing his units and assignments 
should be provided with the request to the 
JSRRC. 

2. After response is received from the 
JSRRC, if and only if any stressor is 
verified, the Veteran should be afforded 
psychiatric examination.  The claims file 
must be made available to the physician 
designated to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions, and the 
information obtained during stressor 
development.  All indicated tests and 
studies, including psychological testing, 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should be informed that only 
stressors or stressful conditions that 
have been verified by the AMC may be used 
as a basis for a diagnosis of PTSD.  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of PTSD appropriate?

(b) If so, is it at least as likely as not 
that the Veteran has PTSD as a result of 
the stressor found to be established by 
the record during his military service?

A complete rationale for the opinion 
expressed must be provided.  

3. The expanded record should then be 
reviewed and it should be determined if 
the Veteran's claim can be granted.  If 
the claim is not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




